Memorandum.
The referee’s findings that the transfers were illusory are contrary to and against the weight of the evidence. The transfers are present absolute transfers and the real property and personal property involved in this action are not part of the estate of Gustav Krause. (See Newman v. Dore, 275 N. Y. 371, and Murray v. Brooklyn Savings Bank, 258 App. Div. 132.)
All concur, except Cunningham and Harris, JJ., who dissent and vote for affirmance in an opinion by Harris, J. Present — Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ.